Citation Nr: 1710280	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), and/or migraine headaches.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 2005 to September 2006, and on active duty from April 2009 to April 2010.  His awards include the Combat Action Badge.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the RO in Des Moines, Iowa.

In January 2015 the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims folder.

In March 2015, the Board remanded the above issues on appeal as well as the issue of entitlement to an effective date earlier that June 29, 2011 for the grant of a 100 percent rating for service-connected PTSD.  In a May 2015 decision, the RO granted a 100 percent evaluation for PTSD effective April 30, 2010, the day following the Veteran's discharge from active duty service.  The May 2015 decision represents a full grant as to that issue sought on appeal and the Board has limited its scope accordingly.  The Board also remanded the issue of whether a VA decision to withhold benefits for the purpose of recouping military drill pay for fiscal years 2011 and 2012 was proper for issuance of a statement of the case.  The Veteran since perfected an appeal on that issue and requested a Board hearing.  The RO is undertaking appropriate action to schedule that hearing and that issue will be addressed in a future, separate decision.  The remaining issues have been recertified to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, remand is required for the service connection claims to secure adequate VA examinations that address the Veteran's claims of in-service injury to the neck and right knee, that accurately address the Veteran's medical history, and that comply with the Board's prior remand directives.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran first underwent a VA general examination in October 2010, at which time the examiner noted a history of problems with the right knee having their reported onset in October 2009.  The Veteran reported his right knee problem began after driving 14,000 miles in Iraq, and having to keep the knee extended.  The Veteran reported ongoing problems with his right knee locking while driving that persisted since service.  The examiner diagnosed right knee strain, but no etiology opinion was provided.  An October 2011 VA examiner noted a diagnosis of chondromalacia patella of the right knee, and listed the date of diagnosis as October 2009.  The examiner noted less movement than normal for the right knee, pain on movement, and swelling.  Again, no etiology opinion was provided.  Per the Board's March 2015 remand, the Veteran was afforded a VA knee examination in May 2015.  That examiner diagnosed right knee tendonitis with July 2012 date of diagnosis.  At that time the Veteran reported no specific injury, but instead reported "wear and tear with gear and motion to rotate turret gun."  The examiner opined that the Veteran's right knee tendonitis was more than likely unrelated to his period of active service.  In support of that opinion, the examiner reported that the October 2011 examiner's diagnosis of chondromalacia patella with an October 2009 onset was not supported with a records review.  Further, the examiner reported that the Veteran had knee pain and was seen in July 2012 at which time he was diagnosed with patellar tendonitis.  Lastly, the examiner stated there was no history of right knee injury or right knee problem in service.

The 2015 examiner's opinion is inadequate for failure to adequately consider the Veteran's relevant medical history and competent lay testimony regarding in-service knee symptoms and continuity of symptoms thereafter.  In this regard, the Veteran reported knee pain on a March 2010 post deployment questionnaire.  VA primary care notes from June 2010, two months after the Veteran's separation from service, note that the Veteran had ongoing right knee problems since service.  Specifically, the Veteran reported that he had to keep his right knee extended for long periods of time as a driver on deployment where he logged 14,000 miles of driving.  The impression was right knee pain due to driving 14,000 miles on deployment.  June 2011 primary care notes report a diagnosis of right knee chondromalacia patella, and October 2011 VA physical medicine notes report signs consistent with right knee patellar tendonitis.  August 2012 VA primary care notes report that the Veteran had right knee symptoms of popping that began overseas and continued.  The Veteran has also consistently reported right knee pain that had its onset in service, he filed his claim for a right knee disorder the same month he was discharged, and he was treated for right knee symptoms within two months of separation from service.  The 2015 examiner erred by not addressing evidence of continuity of right knee symptoms since service, as indicated in both the VA medical records and the Veteran's competent lay testimony.  The examiner further erred in failing to address or reconcile the Veteran's diagnosis of right knee chondromalacia patella prior to the July 2012 diagnosis of right knee tendonitis.  Lastly, the examiner erred by basing the negative nexus opinion on the absence of documented right knee symptoms in the Veteran's service treatment records when the Veteran reported knee problems on his post-deployment health assessment - he is competent to report symptoms and these reports are credible as they are supported by the other evidence of record.  On remand, an adequate opinion is required.  

The Veteran was first afforded a VA neck examination in May 2015.  The Veteran gave a history of neck pain "since weight from gear in Iraq."  The examiner noted a current diagnosis of vertebral fracture since an August 2012 motor vehicle accident.  The examiner opined that the Veteran's current neck pain and limitation of motion were more than likely related to the August 2012 neck trauma than to his service-connected PTSD and/or migraine disorder.  In support of that opinion, the examiner stated that PTSD and migraines were not known to cause neck conditions; and although neck pain was not uncommon with headaches, it was not expected that headaches would cause chronic or recurrent painful or limited motion.  The examiner further opined that the Veteran's neck disorder was unrelated to his period of service as there were no neck diagnoses or recurrent neck problems noted in the Veteran's service treatment records.  The examiner failed to provide an opinion as to whether the Veteran's neck pain could be related to his TBI.

Unfortunately, the 2015 VA neck examiner's opinion is also inadequate for failure to adequately consider the Veteran's medical history, and failure to adequately consider the Veteran's competent lay testimony regarding in-service neck symptoms.  Specifically, the Veteran underwent a VA general examination in October 2010 at which time he reported that his neck pain had its onset in September 2009 following the blast explosion that resulted in the Veteran's TBI.  The examiner noted that the Veteran had intermittent pain to the muscle area around the occipitus that occurred 3 - 4 times per week.  The examiner diagnosed migraine headaches, and indicated that a neck condition was a problem associated with the diagnosis.  At a September 2011 TBI examination, the Veteran reported spasm-like neck pain.  On physical examination there was tenderness of the cervical spine, increased muscle tone and tension of the cervical extensors, and pain on range of motion testing.  The examiner advised that the Veteran needed further diagnostic testing for his neck in the form of an MRI or EMG.  At the January 2015 videoconference hearing, the Veteran testified that he also injured his neck in the same explosion that caused his TBI.  The May 2015 VA examiner failed to address those records documenting neck symptoms and objective findings prior to the August 2012 motor vehicle accident, failed to address the Veteran's competent testimony regarding onset and continuity of neck symptoms, failed to reconcile prior medical evidence tending to attribute neck symptoms to the Veteran's headache condition, and failed to address whether the Veteran's neck symptoms could be etiologically related to the noted in-service explosion and/or resulting TBI.  For these reasons, remand is required to secure an adequate opinion.

In addition, for the Veteran's service connection claims remand is also required to verify any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  First, service personnel records indicate conflicting dates and amounts of active duty.  Second, the record shows that the Veteran had 49 training days in fiscal year 2011, and 29 training days in fiscal year 2012.  The Veteran also had neck and knee related complaints during those years.  Service records from 2011 to 2012 are not of record.  Upon remand, it is necessary to verify the Veteran's periods of ACUDTRA and INACDUTRA, and to obtain any outstanding service treatment records from his periods of ACDUTRA.

Lastly, on remand any outstanding VA and private treatment records should be identified and appropriate efforts made to associate them with the electronic claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Verify the Veteran's periods of active duty, ACDUTR), and INACDUTRA.  Obtain the precise dates for all such periods; a retirement points summary is insufficient.  Obtain all service treatment records and service personnel records related to the Veteran's periods of active duty service, and periods of ACDUTRA and INACDUTRA.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Identify all right knee disorders present since the Veteran's separation from service.  All prior diagnoses of record must be reconciled, and an explanation provided if a prior diagnosis is no longer applicable.  Such diagnoses include chondromalacia patella, right knee strain, and tendonitis.  The examiner's attention is directed to the June 2011 VA primary care note, and October 2010 and 2011 VA general examinations.

b) For each diagnosed right knee disorder, is it at least as likely as not (50 percent or greater probability) that the knee disorder had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA?  The examiner's attention is directed to the following:  1) the March 2010 post deployment questionnaire; 2) June 2010 primary care notes; 3) August 2012 VA primary care notes; and 4) the Veteran's competent and credible lay testimony regarding onset and continuity of symptoms.

c) For each identified right knee disorder, is it at least as likely as not (50 percent or greater probability) that the right knee disorder is due to a knee injury during a period of INACDUTRA? 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his neck disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Identify all neck disorders present since the Veteran's separation from service.  The examiner's attention is directed to the October 2010 VA general examination, and September 2011 VA TBI examination.

b)  For each diagnosed neck disorder, is it at least as likely as not (50 percent or greater probability) that the neck disorder had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA?  The examiner's attention is directed to the following:  the Veteran's competent lay testimony that he first experienced neck pain following the September 2009 explosion that resulted in this TBI, and that he had neck pain due to carrying military gear.

c)  For each identified neck disorder, is it at least as likely as not (50 percent or greater probability) that the neck disorder is due to a neck injury during a period of INACDUTRA? 

d)  For each identified neck disorder, it is at least as likely as not that the disorder was caused or aggravated by the Veteran's TBI or migraine headaches?  The examiner's attention is directed to the October 2010 VA examination noting that the Veteran's neck condition was a problem associated with his migraine headaches.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




